              Case 2:19-cr-00231-RAJ Document 22 Filed 05/21/20 Page 1 of 2




 1                                                                    The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                                No. CR19-231 RAJ
11                                   Plaintiff,             ORDER VACATING TRIAL
                                                            DATE AND SETTING STATUS
12                          v.
                                                            HEARING
13 JOSUE OSORIO-GRANADENO,
14                                   Defendant.
15
16          Having considered the record and the parties’ May 20, 2020, joint motion, and
17 General Orders 02-20, 07-20, and 08-20, among others, for the Western District of
18 Washington, the Court FINDS that trial in this case cannot proceed on the currently
19 scheduled date of July 6, 2020. For the reasons detailed in the government’s motion, the ends
20 of justice served by granting a continuance outweigh the best interests of the public and the
21 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
22          IT IS THEREFORE ORDERED that the parties’ joint motion to vacate the trial date
23 and other dates (Dkt. #21) is GRANTED.
24          The trial date of July 6, 2020, is hereby VACATED.
25          A status hearing is SCHEDULED for August 28, 2020, at 11:00 a.m. At that status
26 hearing, the Court will set a new trial date.
27          IT IS FURTHER ORDERED that the time between the date of the filing of the
28 parties’ joint motion and July 31, 2020, the excludable time set forth in General Order 08-20,


     Order Vacating Trial Date and Setting Status Hearing
     United States v. Osorio-Granadeno, CR19-231 RAJ – 1
              Case 2:19-cr-00231-RAJ Document 22 Filed 05/21/20 Page 2 of 2




1 is excluded in computing the time within which trial must commence because the ends of
2 justice served by granting this continuance outweigh the best interest of the public and the
3 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance
4 would likely make trial impossible and result in a miscarriage of justice, and would deny
5 counsel for the defendant and government counsel the reasonable time necessary for
6 effective preparation, taking into account the exercise of due diligence. Id. § (B)(i), (iv).
7
8           DATED this 21st day of May, 2020.
9
10                                                          A
11                                                          The Honorable Richard A. Jones
12                                                          United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Vacating Trial Date and Setting Status Hearing
     United States v. Osorio-Granadeno, CR19-231 RAJ – 2
